STONE, C. J.
— The notes declared on show on their faces that they are payable at the office of Camp, Glover & Co., and there was testimony tending to show that at and before the times when said notes were executed, the office of said payees was in the State of Georgia. If this testimony was believed, then the right to recover interest, and its rate, were dependent on the laws of Georgia; and it was incumbent on the plaintiffs to prove what those laws were. Courts of this State can not take judicial cognizance of the statutes of other States.— Garner v. Tiffany, Minor, 167; Peacock v. Banks, Ib., 387 ; Hunt v. Mayfield, 2 Stew. 124; Evans v. Clark, 1 Por. 388; Same v. Irvin, Ib. 390; Richardson v. Williams, 2 Por. 239; Crawford, v. Simonton, 7 Por. 110 ; Smith v. Robinson, 11 Ala. 270 ; Clark v. Pratt, 20 Ala. 470.
The tabulated statement of the rate of interest of other States, appended to the Session Acts of 1880-1, was competent testimony, and should have been received as presumptive evidence of the Georgia rate of interest. — Code of 1876, § 3042 ; M. & C. P. R. R. v. Talman, 15 Ala. 472 ; Harrison v. Harrison, 20 Ala. 629, 649. The Circuit Court erred in excluding this testimony. — Dawson v. Burrus, 73 Ala. 111.
The plaintiffs offered no proof of the value or amount of a reasonable attorney’s fee for bringing this suit. The charge requested was properly refused, because it claimed a finding on that phase of the case, without any testimony to support it. — Robinson v. Bullock, 66 Ala. 548 ; Street v. State, 67 Ala. 87.
Beversed and remanded,